220 N.J. Super. 517 (1987)
532 A.2d 1131
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
WILLIAM ZARRILLI, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Submitted October 14, 1987.
Decided October 26, 1987.
Before Judges ANTELL, DEIGHAN and LANDAU.
*518 W. Cary Edwards, Attorney General of New Jersey, attorney for appellant (Michael R. Clancy, Deputy Attorney General, of counsel; Nancy Mahony, Deputy Attorney General, on the brief).
Moss, Powers, Kugler & Lezenby, attorneys for respondent (Philip R. Lezenby, Jr., on the brief).
PER CURIAM.
Defendant was charged with having consumed an alcoholic beverage on licensed premises while under the legal drinking age in violation of N.J.S.A. 33:1-81(b). The parties stipulated that defendant, who was 20 years old, had taken one sip from a cup of beer purchased by a friend at a church fair on June 4, 1986. The municipal court judge found defendant guilty as charged and imposed the penalty mandated by N.J.S.A. 33:1-81, namely, suspension of defendant's driving privileges for six months and a fine of $100. Defendant appealed to the Law Division where the Assignment Judge, finding that the incident constituted a de minimis infraction, dismissed the complaint pursuant to N.J.S.A. 2C:2-11. The State appeals, and we affirm substantially for the reasons stated by Judge Haines in his written opinion of January 5, 1986 for the Law Division, published at 216 N.J. Super. 231 (Law Div. 1987).